DETAILED ACTION
	This final office action is in response to amendments filed on 6/30/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to require BOTH configuring the second parameter of the operating system based on the first parameter of the hardware platform and configuring the first parameter of the first hardware the hardware platform based on the second parameter of the operating system.  Applicant’s specification and drawings disclose embodiments in which the second parameter of the operating system is configured based on the first parameter of the hardware platform.  Applicant’s specification and drawings also disclose embodiments in which the first parameter of the hardware platform is configured based on the second parameter of the operating system.  Applicant’s specification and drawings do not disclose any embodiments in which BOTH configuring the second parameter of the operating system based on the first parameter of the hardware platform and configuring the first parameter of the first hardware the hardware platform based on the second parameter of the operating system are performed.  Accordingly, the amendments to claim 1 are new matter that was not described in the application as filed.  Independent claims 9 and 11 were amended to add subject matter similar to that described in claim 1 and are rejected on the grounds set forth above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to require BOTH configuring the second parameter of the operating system based on the first parameter of the hardware platform and configuring the first parameter of the first hardware the hardware platform based on the second parameter of the operating system.  It is unclear what criteria is actually used to configure the first parameter and the second parameter due to the circular logic of configuring the first parameter based on the second parameter and configuring the second based on second parameter.  For examination purposes, the claimed limitations will be interpreted as, “configuring the second parameter of the operating system based on the first parameter of the hardware platform” OR “configuring the first parameter of the first hardware the hardware platform based on the second parameter of the operating system”.  Independent claims 9 and 11 were amended to add subject matter similar to that described in claim 1 and are rejected on the grounds set forth above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brey et al., US Patent Application Publication no. 2011/0035611 [Brey]1.
Regarding claims 1, 9 and 11, Brey discloses an electronic device, comprising: 
a hardware platform configured to provide a first parameter [Out-Of-Band Control provides a CPU P-state parameter, paragraph 0037]; and 
a controller and a memory configured to configure a second parameter of an operating system of the electronic device based on the first parameter of the hardware platform [OS and CPU power states are coordinated in that an OS power table is updated after the CPU P-state is changed by the Out-Of-Band Control, paragraphs 0013, 0015, 0022, 0023, 0025 and 0037], or configure the first parameter of the hardware platform based on the second parameter of the operating system to cause a power consumption configuration of the hardware platform itself to match a power consumption configuration of the hardware platform controlled by the hardware platform [OS and CPU power states are coordinated in that In-Band Control changes to registers of the power state table will cause changes to the CPU P-state, paragraphs 0013, 0015, 0022, 0025 and 0031].
Regarding claims 2 and 12, Brey further discloses that configuring the second parameter of the operating system based on the first parameter of the hardware platform includes: obtaining the first parameter corresponding to state information of a first application program or a first hardware based on the state information of the first application program or the first hardware running on the hardware platform; and determining the second parameter corresponding to the first parameter and configuring a current second parameter of the operating system [OS power table is updated after the CPU P-state is changed by the Out-Of-Band Control, paragraphs 0013, 0015, 0022, 0023, 0025 and 0037].
Regarding claims 3 and 13, Brey further discloses that determining the second parameter corresponding to the first parameter and configuring the current second parameter of the operating system includes: finding the second parameter corresponding to the first parameter based on a correspondence between the first parameter and the second parameter; and instructing a hardware platform executor or an operating system executor to configure the current second parameter of the operating system [an OS power table register corresponding to the CPU P-state is updated when the CPU P-state is changed by the Out-Of-Band Control, paragraphs 0013, 0015, 0022, 0023, 0025 and 0037].
Regarding claims 4 and 14, Brey further discloses that configuring the first parameter of the hardware platform based on the second parameter of the operating system includes: obtaining the second parameter; and determining the first parameter corresponding to the second parameter and configuring a current first parameter of the hardware platform [the CPU P-state is updated when its corresponding power table register is updated by the In-Band Control, paragraphs 0013, 0015, 0022, 0025 and 0031].
Regarding claims 5 and 15, Brey further discloses that obtaining the second parameter include: instructing the hardware platform executor to read the second parameter based on the second parameter of the operating system [the CPU P-state is updated based on its corresponding power table register, paragraph 0015, 0025 and 0031].
Regarding claims 6 and 16, Brey further discloses that determining the first parameter corresponding to the second parameter and configuring the current first parameter of the hardware platform includes: finding the first parameter corresponding to the second parameter based on the correspondence between the first parameter and the second parameter; and instructing the hardware platform to configure the current first parameter [the CPU P-state is updated when its corresponding power table register is updated by the In-Band Control, paragraphs 0013, 0015, 0022, 0025 and 0031].
Regarding claims 7 and 17, Brey further discloses that the first parameter is a hardware parameter of the first application program or a working state of the first hardware, the hardware parameter including an energy consumption and temperature parameter, the working state being a working state of a power supply [CPU P-state controls the power consumed by the CPU, paragraph 0015].
Regarding claims 8 and 18, Brey further discloses that the second parameter is a process management parameter or a frequency management parameter of the operating system to a central processing unit (CPU), the process management parameter being a process related to start or shut down of the working state of the first hardware [registers of the power table record the current CPU P-state.  The CPU P-state controls an operating frequency, paragraph 0015].
Regarding claim 10, Brey further discloses that the controller and the memory are further configured to configure the second parameter of the operating system through a hardware platform executor or an operating system executor based on the first parameter of the hardware platform [the CPU P-state is updated when its corresponding power table register is updated by the In-Band Control, paragraphs 0013, 0015, 0022, 0025 and 0031].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        October 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brey was previously cited.